COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  YOLANDA PACHECO AND                             §
  FERNANDO PACHECO,                                               No. 08-19-00129-CV
                                                  §
                                Appellants,                       Appeal from the 143rd
                                                  §
  v.                                                              Judicial District Court
                                                  §
   OSCAR LARA RODRIGUEZ AND                                   of Reeves County, Texas
   SALINA CHAVEZ RODRIGUEZ                        §
                                                              (TC# 17-04-21935-CVR)
                                Appellees.        §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court correctly

denied Appellant’s motion to dismiss.      We therefore affirm the trial court’s order denying

Appellant’s motion to dismiss and remand the cause for further proceedings consistent with this

opinion. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JANUARY, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.